UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4793



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDRES LAURENT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-03-372)


Submitted:   March 17, 2006                 Decided:   March 29, 2006


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andres Laurent, Appellant Pro Se.     Paul Joseph McNulty, United
States Attorney, Alexandria, Virginia; Gurney Wingate Grant, II,
Laura C. Marshall, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Andres Laurent appeals the district court’s order denying

his motion for return of forfeited property.       We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         See United States v.

Laurent, No. CR-03-372 (E.D. Va. July 20, 2005).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -